         Case 2:19-cv-02491-JAR-JPO Document 121 Filed 04/17/20 Page 1 of 2




                             United States District Court
                              For the District of Kansas



    In re: CCA Recordings 2255 Litigation,
           Petitioners,



    v.                                              Case No. 2:19-cv-2491
                                                    (This Document Relates to
                                                    All Cases)


    United States of America,
          Respondent.


                     Order Granting Petitioners’ Motion to
               Take Custody of Materials in the Court’s Possession


     Now on this 17th day of April, 2020, the above matter comes before the Court on

Petitioners’ unopposed motion (ECF No. 118) to take custody of a thumb drive (the

Thumb Drive) that the government submitted to this Court on August 25, 2016.1

     Having reviewed the motion, and being familiar with the case history, the Court

grants Petitioners’ motion and authorizes the Federal Public Defender (FPD) to

take possession of the Thumb Drive and copy and inspect its contents. After

copying the Thumb Drive, the FPD shall promptly return the original to this Court.

     IT IS SO ORDERED.

     Dated April 17, 2020, at Kansas City, Kansas.




1   See Doc. 135 at 34, United States v. Black et al., 2:16-cr-20032-JAR.
Case 2:19-cv-02491-JAR-JPO Document 121 Filed 04/17/20 Page 2 of 2




                           s/ James P. O’Hara
                           James P. O’Hara
                           U.S. Magistrate Judge




                                2
